Citation Nr: 1509523	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis, status post meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding VA hearing request by the Veteran.

The Veteran indicated on his August 2010 VA Form 9 (substantive appeal) that he wished to present testimony before a Veterans Law Judge at the RO.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a hearing as requested. 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge to be held at the RO at the next available opportunity. Any indicated development should be undertaken in connection with this hearing request. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




